     Case 1:20-cv-00844-NONE-EPG Document 42 Filed 08/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    WILLIAM JAMES WALLACE, II,                         Case No. 1:20-cv-00844-NONE-EPG (PC)
11                        Plaintiff,                     ORDER DIRECTING SERVICE OF
                                                         SUBPOENA BY THE UNITED STATES
12           v.                                          MARSHALS SERVICE WITHOUT
                                                         PREPAYMENT OF COSTS
13    J. WHITE, et al.,
                                                         (ECF Nos. 38, 40)
14                        Defendants.
                                                         ORDER DIRECTING CLERK TO ATTACH
15                                                       COPY OF SUBPOENA TO THIS ORDER
16
            William James Wallace, II (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18
            The Court previously allowed Plaintiff to issue a subpoena to the Wasco State Prison in
19
     order to identify Defendant John Doe. (ECF Nos. 38, 40.) Plaintiff has now completed and
20
     returned the subpoena and USM-285 form.
21
            The subpoena requests production of “[a]ll maintenance records, work orders, electronic
22
     correspondence concerning maintenance in Unit H2 between the dates of 01-21-20 / 02-26-20.
23
     Any and all 22 forms, 602 forms submitted by Plaintiff while housed at Wasco.” On the special
24
     instructions portion of the USM-285 form, Plaintiff states “All maintenance records, work orders,
25
     electronic correspondence concerning maintenance in Unit H2 between the dates of 01-21-20/02-
26
     26-20 initiated by the Plaintiff, including but not limited to, work order signed by the Plaintiff
27
     specifically on the date of 02-05-20, ‘Defendant Doe’ performed maintenance and signed this
28
                                                        1
     Case 1:20-cv-00844-NONE-EPG Document 42 Filed 08/17/21 Page 2 of 3


 1   work order as did the Plaintiff. Any and all 22 forms (request for correspondence) and 602 forms

 2   (grievance) submitted by the Plaintiff while housed at Wasco State Prison between 01-21-20 / 02-

 3   26-20.”

 4            As explained in the Court’s order entered on July 9, 2021, Plaintiff is allowed to subpoena

 5   documents for the purpose of identifying the Doe defendant. (See ECF No. 38.)1 However, the 22

 6   forms and 602 forms do not appear to be relevant to identifying the Doe defendant. Accordingly,

 7   the Court will limit Plaintiff’s subpoena to all maintenance records, work orders, and electronic

 8   correspondence concerning maintenance in Unit H2 between January 21, 2020 and February 26,

 9   2020, including but not limited to the work order signed by Plaintiff on February 5, 2020. If

10   Plaintiff seeks additional documents regarding the merits of his claims, including the 22 forms

11   and 602 forms, he may request them from Defendants or file a motion for a subpoena duces

12   tecum as outlined in the Scheduling Order. (See ECF No. 36.)

13            Additionally, Plaintiff identifies Warden Heather Shirley and Associate Warden James

14   White as recipients of the subpoena. The Court will authorize the subpoena to be served on the

15   Warden of Wasco State Prison.

16            Plaintiff failed to include a date for the responsive documents to be produced. The Court

17   will give the Warden thirty-one (31) days from the date of service of the subpoena to respond to

18   the subpoena.

19            Finally, Plaintiff identified the place of production as Wasco State Prison, 701 Scofield

20   Ave, Wasco, CA. If there are any responsive documents to be produced, the Warden may mail the
21   material to William James Wallace, II, 6474 Willow Pl, Carlsbad, CA 92011.

22   ///

23            Accordingly, it is HEREBY ORDERED that:

24   1
       Pursuant to the Scheduling Order, Plaintiff may subpoena other documents from someone who is not a party in this
     case but he must first file a request for the issuance of a subpoena and (1) identify the documents sought and from
25   whom; (2) explain why the documents are relevant to the claims in this case; and (3) make a showing in the request
     that the records are only obtainable through a third party. (ECF No. 36.) Additionally, the Court will consider
26   granting such a request only if the documents sought are not obtainable from Defendants through a Rule 34 request
     for production of documents. (Id..) Plaintiff has not explained how the documents he seeks are relevant to his claims
27   or made a showing that the records are only obtainable through a third party. Plaintiff also has not submitted evidence
     that he previously attempted to request these documents from Defendants.
28
                                                                 2
     Case 1:20-cv-00844-NONE-EPG Document 42 Filed 08/17/21 Page 3 of 3


 1         1. Plaintiff’s subpoena is limited to all maintenance records, work orders, and electronic

 2               correspondence concerning maintenance in Unit H2 between January 21, 2020 and

 3               February 26, 2020, including but not limited to the work order signed by Plaintiff on

 4               February 5, 2020;

 5         2. The Warden of Wasco State Prison has thirty-one (31) days from the date of service of
                 the subpoena to respond to the subpoena;
 6
           3. The Warden of Wasco State Prison may mail any responsive documents to William
 7
                 James Wallace, II, 6474 Willow Pl, Carlsbad, CA 92011;
 8
           4. The Clerk of Court shall forward the following documents to the United States
 9
                 Marshals Service:
10
                 a. One (1) completed and issued subpoena duces tecum;
11
                 b. One (1) completed USM-285 form; and
12
                 c. Two (2) copies of this order, one to accompany the subpoena and one for the
13
                     United States Marshals Service.
14
           5. The Clerk of Court is directed to attach a copy of the completed subpoena duces tecum
15               to this order.
16         6. Within twenty (20) days from the date of this order, the United States Marshals
17               Service shall personally serve the subpoena, along with a copy of this order, on the
18               Warden of Wasco State Prison pursuant to Rule 45 of the Federal Rules of Civil
19               Procedure and 28 U.S.C. § 566(c).
20         7. The United States Marshals Service is directed to retain a copy of the subpoena in its

21               file for future use.

22         8. Within ten (10) days after personal service is effected, the United States Marshals

23               Service shall file a return of service.

24   IT IS SO ORDERED.

25
        Dated:      August 16, 2021                            /s/
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                           3
